Citation Nr: 1607881	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  07-20 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 10 percent for a low back disability prior to February 1, 2009.
2.  Entitlement to an increased evaluation in excess of 20 percent for a low back disability from February 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to August 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  By a rating decision dated in October 2009, the RO assigned a 20 percent rating, effective February 1, 2009.  As the maximum benefit provided by the applicable rating schedule has not been granted, the increased rating claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This claim was previously remanded by the Board in May 2010 to afford the Veteran a Travel Board Hearing. 

While on remand, the Board received notice that the Veteran wished to withdraw his request for a hearing and proceed with the adjudication of his claim.  See Correspondence received on January 10, 2015.  As a result, the Board finds that all due process has been afforded the Veteran with respect to his right to a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently examined in May 2009.  In December 2015, the Veteran, by way of his representative, requested a new VA examination.  He indicated that his symptoms had worsened.  See Appellant's Post-Remand Brief.  
A new VA examination is thereby necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 
In addition, the most recent treatment medical evidence of record is dated in 2011, on remand any outstanding records should be obtained and associated with the claims file.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment medical records dated after 2011.

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his low back disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, to include appropriate range of motion testing and neurological testing, should be completed. 

3.  Upon completion of the above, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




